Argued May 10, 1940.
When the Northwestern Trust Company went into the possession of the Secretary of Banking on July 17, 1931, it was the owner of a large number of shares of stock in the Christian A. Fisher Building and Loan Association, in the Fred Schmidheiser Building and Loan Association and in the Successful Building Association. At the audit of the third and partial account of the receiver of the Trust Company the court refused to allow him to set off the value of this stock against the deposit balances of these Associations, and he appeals from that ruling. For the reasons set forth in the preceding opinion (in re appeal No. 376, Jan. T., 1939) the decree of the court below is affirmed, the costs to be equally apportioned among the receiverships of the Trust Company and each of the Building and Loan Associations.